Exhibit 10.19

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of July 14, 2020 by and among CRESCENT CAPITAL BDC, INC., a
Delaware corporation (the “Borrower”); the Lenders party hereto; and ALLY BANK
(“Administrative Agent”).

W I T N E S S E T H:

WHEREAS, Borrower, Administrative Agent and Lenders are parties to that certain
Loan and Security Agreement dated as of August 20, 2019 (as amended, modified,
waived, supplemented, restated or replaced from time to time prior to the date
hereof, the “Loan Agreement”; unless otherwise defined herein, capitalized terms
used herein that are not otherwise defined herein shall have the respective
meanings assigned to such terms in the Loan Agreement, as amended hereby); and

WHEREAS, the parties hereto desire to amend certain provisions of the Loan
Agreement, on the terms and subject to the satisfaction of the conditions set
forth herein.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

1. Amendments to Loan Agreement. Upon satisfaction of the conditions set forth
in Section 2 hereof, the Loan Agreement is hereby amended as follows:

(a) Section 1.1 of the Loan Agreement is hereby amended by amending and
restating the definitions of “Scheduled Revolving Period End Date” and
“Termination Date” to read as follows:

“Scheduled Revolving Period End Date”: The earlier of (a) August 20, 2023 and
(b) to the extent that any amount of the 2020 Unsecured Indebtedness remains
outstanding, the date that is thirty (30) days prior to the maturity date of the
2020 Unsecured Indebtedness.

“Termination Date”: The earlier of (a) the date that is one (1) year after the
Revolving Period End Date, (b) to the extent that any amount of the 2020
Unsecured Indebtedness remains outstanding, the date that is thirty (30) days
prior to the maturity date of any such 2020 Unsecured Indebtedness, and (c) the
date of the declaration of the Termination Date or the date of the automatic
occurrence of the Termination Date pursuant to Section 9.2(a).

(b) Section 1.1 of the Loan Agreement is hereby amended by adding the following
defined terms, in appropriate alphabetical order, to read as follows:

“2020 Unsecured Indebtedness”: Unsecured Indebtedness owing and/or issued by the
Borrower on or prior to December 31, 2020 in an aggregate original principal
amount not greater than Sixty-Five Million Dollars ($65,000,000), and designated
by the Borrower as 2020 Unsecured Indebtedness.



--------------------------------------------------------------------------------

(c) Section 5.2(q)(ii) of the Loan Agreement is hereby amended and restated to
read as follows:

(ii) (A) Unsecured Shorter-Term Indebtedness (including any refinancing or
replacement thereof) assumed by Borrower in connection with the Atlantis
Acquisition in an aggregate principal amount not to exceed $55,000,000, (B) the
2020 Unsecured Indebtedness and (C) other Unsecured Shorter-Term Indebtedness
(including any refinancing or replacement thereof) in an aggregate principal
amount not to exceed $5,000,000, so long as (w) no Default or Event of Default
exists at the time of the incurrence, refinancing or replacement thereof or
would result therefrom, (x) on the date of incurrence, refinancing or
replacement thereof, the Borrower is in pro forma compliance with each of the
covenants set forth in Sections 5.2(n)(i) and (ii) immediately after giving
effect to the incurrence, refinancing or replacement thereof and on the date of
such incurrence, refinancing or replacement the Borrower delivers to the
Administrative Agent a certificate of a Responsible Officer to such effect,
(y) prior to and immediately after giving effect to the incurrence, refinancing
or replacement thereof, no Borrowing Base Deficiency exists, and (z) on the date
of incurrence, refinancing or replacement thereof, the Borrower delivers to the
Administrative Agent a Borrowing Base Certificate as at such date demonstrating
compliance with (or a certification that the Borrower is in compliance with)
subclause (y) immediately after giving effect to such incurrence, refinancing or
replacement (for clarity, with respect to Revolving Loans and Delayed Draw
Loans, “incurrence” shall be deemed to take place only at the time such Loan is
entered into or the aggregate commitments thereunder are increased or extended).

(d) Section 5.2(x) of the Loan Agreement is hereby amended and restated to read
as follows:

(x) Payments of Unsecured Shorter-Term Indebtedness Assumed in Connection with
the Atlantis Acquisition or the 2020 Unsecured Indebtedness.

(i) The Borrower will not purchase, redeem, retire or otherwise acquire for
value, or set apart any money for a sinking, defeasance or other analogous fund
for the purchase, redemption, retirement or other acquisition of or make any
voluntary payment or prepayment of the principal of or interest on, or any other
amount owing in respect of any Unsecured Shorter-Term Indebtedness assumed in
connection with the Atlantis Acquisition unless no Default or Event of Default
exists at the time of such payment or would result therefrom.

(ii) Except for regularly scheduled payments of interest required pursuant to
the 2020 Unsecured Indebtedness and the payment when due of the fees and
expenses that are required to be paid in connection with the 2020 Unsecured
Indebtedness, the Borrower will not purchase, redeem, retire or otherwise
acquire for value, or set apart any money for a sinking, defeasance or other
analogous fund for the purchase, redemption, retirement or other acquisition of
or make any voluntary payment or prepayment of the principal of or interest

 

2



--------------------------------------------------------------------------------

on, or any other amount owing in respect of the 2020 Unsecured Indebtedness
unless (x) such purchase, redemption, retirement, acquisition, payment or
prepayment is made with the proceeds of Unsecured Longer-Term Indebtedness
permitted under Section 5.2(q)(iii), (y) on the date of such purchase,
redemption, retirement, acquisition, payment or prepayment and immediately after
giving effect thereto, (1) the Advances Outstanding do not exceed 90% of the
Availability and (2) no Default or Event of Default shall have occurred and be
continuing or would result therefrom or (z) the Borrower has received the prior
written consent of the Administrative Agent.

(e) Section 9.2(a) of the Loan Agreement is hereby amended and restated to read
as follows:

(a) Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, or, at the direction of the Required Lenders shall, by
notice to the Borrower (it being agreed that the failure to give such notice
shall not impair the rights of the Administrative Agent or the Lenders
hereunder), declare (i) the Termination Date to have occurred and the Notes and
all other Obligations to be immediately due and payable in full (without
presentment, demand, protest or notice of any kind all of which are hereby
waived by the Borrower) or (ii) the Revolving Period End Date to have occurred;
provided that in the case of any event involving the Borrower described in
Section 9.1(f), the Notes and all other Obligations shall be immediately due and
payable in full (without presentment, demand, notice of any kind, all of which
are hereby expressly, waived by the Borrower) and the Termination Date shall be
deemed to have occurred automatically upon the occurrence of any such event. The
Administrative Agent shall forward a copy of any notice delivered to the
Borrower pursuant to this Section 9.2(a) to the Lenders.

2. Conditions. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent:

(a) the execution and delivery of this Amendment by Borrower, Administrative
Agent and Lenders;

(b) the representations and warranties of Borrower contained in Section 3 hereof
shall be true and correct in all material respects on and as of the date hereof
as though made on and as of the date hereof (other than any representation and
warranty that is expressly made as of another specific date, which shall be true
and correct in all material respects as of such date); and

(c) Administrative Agent shall have received payment in immediately available
funds for the reasonable fees and expenses (as evidenced by an invoice received
by Borrower prior to the date hereof) of its external legal counsel, Chapman and
Cutler LLP, in connection with the preparation, negotiation, execution and
delivery of this Amendment and other post-closing services rendered in
connection with the Transaction Documents prior to the date hereof, in each
case, to the extent required to be paid pursuant to Section 12.9 of the Loan
Agreement, as amended hereby.

 

3



--------------------------------------------------------------------------------

3. Representations and Warranties. Borrower hereby represents and warrants to
Administrative Agent and each Lender as follows:

(a) the execution, delivery and performance by Borrower of this Amendment have
been duly authorized by all necessary corporate action, and does not and will
not:

(i) contravene the terms of any of Borrower’s Governing Documents;

(ii) conflict with, result in any material breach or contravention of, or result
in the creation of any Lien under, any document evidencing any material
Contractual Obligation of Borrower; or

(iii) violate any Applicable Law;

(b) Borrower has the necessary corporate power and authority to execute, deliver
and perform its obligations under this Amendment and the Loan Agreement, as
amended hereby;

(c) this Amendment constitutes the legal, valid and binding obligation of
Borrower, enforceable against Borrower in accordance with its terms, except as
such enforceability may be limited by Insolvency Laws and by general principles
of equity (whether considered in a suit at law or in equity);

(d) immediately after giving effect to this Amendment and the transactions
contemplated hereby, the representations and warranties of Borrower contained in
Section 4.1 and Section 4.2 of the Loan Agreement, as amended hereby, shall be
true and correct in all material respects on and as of the date hereof as though
made on and as of the date hereof (other than any representation and warranty
that is expressly made as of another specific date, which shall be true and
correct in all material respects as of such date); and

(e) at the time of and immediately after giving effect to the transactions
contemplated by this Amendment, no Event of Default or Default shall have
occurred or be continuing.

4. No Modification. Except as expressly set forth herein, nothing contained
herein shall be deemed to constitute a waiver of compliance with any term or
condition contained in the Loan Agreement or any of the other Transaction
Documents or constitute a course of conduct or dealing among the parties. Except
as expressly stated herein, Administrative Agent and Lenders reserve all rights,
privileges and remedies under the Transaction Documents. Except as amended or
consented to hereby, the Loan Agreement and other Transaction Documents remain
unmodified and in full force and effect. Upon effectiveness of this Amendment,
all references in the Transaction Documents to the Loan Agreement shall be
deemed to be references to the Loan Agreement as modified hereby. This Amendment
shall constitute a Transaction Document.

 

4



--------------------------------------------------------------------------------

5. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties in separate counterparts (including by facsimile), each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement.

6. Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.

7. Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

8. Severability. In case any provision in or obligation under this Amendment
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

9. Captions. The headings herein are for purposes of references only and shall
not otherwise affect the meaning or interpretation of any provision hereof.

10. Reaffirmation. Borrower hereby (i) ratifies and reaffirms all of its payment
and performance obligations, contingent or otherwise, under each of the
Transaction Documents to which it is a party (after giving effect hereto) and
(ii) to the extent Borrower granted liens on or security interests in any of its
property pursuant to any such Transaction Document as security for the
Obligations under or with respect to the Transaction Documents, ratifies and
reaffirms such grant of security interests and liens and confirms and agrees
that such security interests and liens hereafter secure all of the Obligations
as amended hereby. Borrower hereby consents to this Amendment and acknowledges
that each of the Transaction Documents remains in full force and effect and is
hereby ratified and reaffirmed. The execution of this Amendment shall not
operate as a waiver of any right, power or remedy of Administrative Agent or
Lenders, constitute a waiver of any provision of any of the Transaction
Documents or serve to effect a novation of the Obligations.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGES FOLLOW]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Amendment as of
the date set forth above.

 

CRESCENT CAPITAL BDC, INC., as Borrower By:  

/s/ Jason Breaux

Name:  

Jason Breaux

Title:  

Chief Executive Officer

 

SIGNATURE PAGE

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------

ALLY BANK, as Administrative Agent and as Lender By:  

/s/ Keith W. Harris

Name:  

Keith W. Harris

Title:   Authorized Signatory

 

SIGNATURE PAGE

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT